344 F.2d 966
UNITED STATES of America ex rel. Susan KAISER, Appellant,v.Edna MAHAN, as Superintendent of the New Jersey Reformatoryfor Women.UNITED STATES of America ex rel. Harry J. KAISER, Appellant,v.Howard YEAGER, The Principal Keeper of the State Prison,Trenton, New Jersey.
Nos. 15154, 15155.
United States Court of Appeals Third Circuit.
Argued May 7, 1965.Decided May 17, 1965.

John J. Corcoran, Jr., Jersey City, N.J., for appellants.
Ronald J. Picinich, Asst. Prosecutor, Bergen County, Hackensack, N.J.  (Guy W. Calissi, Bergen County Prosecutor, on the brief), for appellees.
Before KALODNER, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court entered September 28, 1964 will be affirmed, D.C., 233 F. Supp. 1.